      Case: 3:18-cv-00949-wmc Document #: 2-2 Filed: 11/19/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN
                                 EAU CLAIRE DIVISION

R. ALEXANDER ACOSTA, Secretary                 )
of Labor, United States Department of Labor,   )
                                               )
              Petitioner,                      )
                                               )   Civil Action No.: 3:18-cv-00949
       v.                                      )
                                               )
CHARLES BOWERS, an individual,                 )
DONNA K’S BAR AND FAMILY                       )
DINER LLC, a Wisconsin company,                )
and LOST AT DK LLC, a Wisconsin                )
company.                                       )
                                               )
              Respondents.                     )


                 SECRETARY OF LABOR’S PETITION TO ENFORCE
                   ADMINISTRATIVE SUBPOENAS DUCES TECUM




                              EXHIBIT A
Case: 3:18-cv-00949-wmc Document #: 2-2 Filed: 11/19/18 Page 2 of 3




                                                  Scanned with CamScanner
Case: 3:18-cv-00949-wmc Document #: 2-2 Filed: 11/19/18 Page 3 of 3




                                                  Scanned with CamScanner
